1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6
 7        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 8 JOE GUTIERREZ, JR.,

 9          Plaintiff-Appellant,

10 v.                                                                    NO. 29,926

11 ORLANDO and ROSA
12 GUTIERREZ,

13          Defendants-Appellees.

14 APPEAL FROM THE DISTRICT COURT OF LINCOLN COUNTY
15 Karen L. Parsons, District Judge

16 The Rose Law Firm, P.C.
17 Timothy L. Rose
18 Alto, NM

19 for Appellant

20 Alan P. Morel, P.A.
21 Alan P. Morel
22 Ruidoso, NM

23 Butt Thornton & Baehr PC
24 Emily A. Franke
25 Albuquerque, NM

26 for Appellees
2
 1                             MEMORANDUM OPINION

 2 BUSTAMANTE, Judge.

 3        Plaintiff appeals from the district court’s denial of his motion to disqualify the

 4 judge was well as an order granting summary judgment and awarding sanctions

 5 against him. We proposed to affirm on both issues. Both Plaintiff and Defendants

 6 have timely responded to our proposal. Defendants agree with our proposal. Plaintiff

 7 recognizes that his issues implicate the district court’s wide discretion and he does not

 8 dispute our application of the law to the facts. Nevertheless, he requests that we

 9 reconsider our proposal. We decline to do so.

10        Therefore, for the reasons stated in the calendar notice, we affirm.

11        IT IS SO ORDERED.

12
13                                          MICHAEL D. BUSTAMANTE, Judge

14 WE CONCUR:


15
16 CELIA FOY CASTILLO, Judge


17
18 TIMOTHY L. GARCIA, Judge



                                               3